Citation Nr: 0317332	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-05 346A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected allergic rhinitis.

3.  Entitlement to an increased disability rating for 
service-connected gout, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased disability rating for 
service-connected chronic lumbar strain with degenerative 
changes, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected chronic cervical strain with degenerative 
changes, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
shoulder, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1976 to January 
2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO) which granted entitlement to service connection for 
gout, chronic lumbar strain with degenerative changes, 
chronic cervical strain with degenerative changes, 
degenerative joint disease of the right shoulder, and 
allergic rhinitis.  Each of these disabilities was assigned 
the rating noted on the title page.  The rating decision also 
denied entitlement to service connection for bilateral 
hearing loss.  

The issues of entitlement to increased evaluations for 
service-connected gout, chronic lumbar strain with 
degenerative changes, chronic cervical strain with 
degenerative changes, and degenerative joint disease of the 
right shoulder will be addressed in the remand portion of 
this action.




FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss from 500 
to 4000 hertz.

2.  The veteran's allergic rhinitis does not cause greater 
than 50 percent obstruction of nasal passages or complete 
obstruction on both sides.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002).

2.  The criteria for a compensable evaluation for service-
connected allergic rhinitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 
6522 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and a compensable evaluation for service-
connected allergic rhinitis.  The remaining four issues on 
appeal are being remanded for additional evidentiary 
development. 

In the interest of clarity, the Board will initially discuss 
whether the issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, an analysis of the 
claims and a decision for each.

The pertinent evidence on file, which has been reviewed by 
the Board, includes the veteran's service medical records, VA 
examination reports in March 2000 and in May 2001, and the 
veteran's own statements.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his service connection and increased 
rating claims in the May 2001 Statement of the Case and the 
October 2001 Supplemental Statement of the Case.  

Crucially, in April 2003, the RO sent the veteran a letter in 
which he was informed that to establish entitlement to 
service connection for bilateral hearing loss, there needed 
to be evidence tending to show that he currently had the 
disability and that it was incurred in or aggravated by his 
military service.  He was also informed that to warrant a 
compensable evaluation for his service-connected allergic 
rhinitis there would need to be evidence tending to show that 
he met the criteria for a higher rating under the appropriate 
diagnostic code provided in the May 2001 Statement of the 
Case.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran was given 
30 days from the date of the April 2003 letter to respond.  
He provided additional medical evidence under cover letter 
dated May 7, 2003.  None of this evidence, however, related 
to the two issues now being decided by the Board.  Based on 
this record, the Board finds that the Department's duty to 
notify has been satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In short, the Board finds that the veteran has been notified 
of the requirements of law in connection with the issues 
addressed in this decision.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are 
several VA examination reports on file.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided VA examinations in March 
2000 and May 2001.    Specifically with respect to the 
increased rating issue on appeal, there is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected allergic 
rhinitis since he was last examined.  

The Board concludes that all available evidence which is 
pertinent to the claims decided herein has been obtained.  
There is no indication that additional relevant exists, and 
the veteran has not pointed to any additional information 
that needs to be added to his VA claims folder with respect 
to these issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2002).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues decided herein has been consistent with the provisions 
of the law and will now proceed to a decision on the merits 
as to these two issues.  

1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service disease or injury; and (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).



Analysis

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

With respect to Hickson element (1), the veteran has 
presented no competent medical evidence that he has bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  Indeed, the 
medical evidence of record indicates that a hearing loss 
disability is not present.  Specifically, the audiometric 
examinations in March 2000 and May 2001 do not show pure tone 
thresholds from 500 to 4000 hertz of 40 decibels or higher, 
do not show auditory thresholds for at least three of these 
frequencies of 26 decibels or greater; and do not show speech 
recognition scores of less than 94 percent.   

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  Hickson element 
(1) has therefore not been met, and the veteran's claim fails 
on that basis alone.

A review of the veteran's service medical records reveals 
that although there are notations in May and June 1998 of 
hearing loss, the loss was at 6000 hertz and was not shown on 
audiometric evaluation in August 1999.  The veteran's service 
medical records do not in fact demonstrate any audiometric 
evaluation with results that meet the above VA definition of 
hearing loss.  Consequently, there is no evidence that the 
veteran had bilateral hearing loss in service.  Hickson 
element (2) has therefore also not been met.

Although a VA examiner concluded in May 2001 that the 
veteran's mild high frequency hearing loss in the left ear is 
most likely due to noise exposure in service, this loss was 
at 6000 hertz and is not considered relevant for purposes of 
entitlement to service connection under the applicable VA 
regulations noted above.  Consequently, Hickson element (3) 
is also not met.  

In essence, the veteran has attempted to satisfy all three 
Hickson elements through his own statements.  However, it is 
now well established that a lay person without medical 
training, such as the veteran, is not competent to opine on 
medical matters such as diagnosis, date of onset or cause of 
a claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The Board observes in passing that a June 2001 
rating decision granted entitlement to service connection for 
tinnitus and assigned a 10 percent evaluation for that 
disability.  To the extent that the veteran is attempting to 
ascribe his hearing problems to a source other than service-
connected tinnitus, Espiritu applies.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected allergic rhinitis.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Specific schedular criteria

Under Diagnostic Code 6522, allergic rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side is assigned 
an evaluation of 10 percent. Allergic rhinitis with polyps is 
assigned 30 percent.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2002).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2002).

Analysis

Schedular rating

For reasons expressed immediately below, the Board has 
concluded that a compensable evaluation is not warranted for 
the veteran's service-connected allergic rhinitis under the 
applicable rating criteria.  

When the veteran's upper respiratory system was examined by 
VA in March 2000, it was noted that his nose and sinuses were 
essentially normal, with the exception of slight nasal 
mucosal edema and clear mucoid discharge.  There was minimal 
obstruction of both nostrils and no postnasal drip.  The 
impression was chronic rhinitis with intermittent sinusitis, 
generally controlled by Allegra.  

In this case, there is no evidence of polyps.  In addition, 
there is no evidence on file of significant obstruction of 
either nasal passage.  Based on the medical evidence of 
record, the Board concludes that the veteran's symptomatology 
does not approximate that which would allow for the 
assignment of a compensable disability rating for his 
service-connected allergic rhinitis.

In sum, the Board finds that the veteran's allergic rhinitis 
symptomatology does not warrant a compensable evaluation 
under the current criteria.

Fenderson considerations

This issue involves the veteran's appeal of an initially 
assigned disability rating.
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

The medical evidence which refers to the veteran's allergic 
rhinitis symptomatology has been consistent in demonstrating 
no more than mild symptomatology.  The Board's overall 
impression, based on these records, is that the service-
connected allergic rhinitis has not changed appreciably since 
his retirement from service.  Therefore, staged ratings are 
not applicable.



Extraschedular considerations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the May 
2001 Statement of the Case, the RO cited 38 C.F.R. 
§ 3.321(b)(1), pertaining to extraschedular ratings, but did 
not discuss it.  Because the veteran has been given the 
regulations on the assignment of an extraschedular rating, 
the Board believes that it should address the possibility of 
the assignment of an extraschedular rating for the increased 
disability rating at issue.     

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002); also see Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The evidence of record does not 
establish that the veteran's service-connected allergic 
rhinitis marked interference with employment.  As discussed 
above, the medical evidence indicates that the veteran's 
rhinitis causes only minimal obstruction of the nostrils.  
There is also no evidence of hospitalization due to allergic 
rhinitis.  Consequently, the Board finds that the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board determines that the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to a compensable evaluation for service-connected 
allergic rhinitis is denied.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected gout, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased disability rating for 
service-connected chronic lumbar strain with degenerative 
changes, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected chronic cervical strain with degenerative 
changes, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
shoulder, currently evaluated as 10 percent disabling.

As noted above in connection with the Board's discussion of 
the notice requirements of the VCAA, in response to a letter 
from the Board dated April 15, 2003, the veteran submitted 
additional private medical records involving the veteran's 
musculoskeletal disabilities.

In a recent decision, United States Court of Appeals for the 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C. § 7104(a) because it 
denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  Accordingly, the issues of entitlement to 
increased evaluations for gout, chronic lumbar strain, 
chronic cervical strain, and degenerative joint disease of 
the right shoulder must be remanded for consideration of the 
additional evidence noted above.  See also Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The Board also notes that the veteran indicated in a May 2003 
letter that he had been treated for service-connected 
musculoskeletal disability by Dr. J.S.F. since December 2002 
and at two other medical facilities since August 2001.  Those 
records were not on file and should be obtained.

Additionally, as noted on behalf of the veteran by his 
accredited representative in December 2002, the medical 
evidence on file related to the musculoskeletal disabilities 
at issue does not adequately address matters discussed in 
DeLuca v. Brown, 6 Vet. App. 321 (1993), in particular 
functional loss due to pain.  

For the above reasons, this case is REMANDED for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
health care provider, including VA, who 
may possess additional records pertinent 
to the increased rating issues still on 
appeal.  After obtaining any necessary 
consent forms for the release of the 
veteran's medical records, VA should 
obtain, and associate with the file, all 
such records noted by the veteran that 
are not currently on file, including 
records from Dr. J.S.F. and from W.C. and 
S.M.C., the other two medical facilities 
noted in the May 2003 letter.  If any 
records sought are not obtained, VA 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

2.  After the above development has been 
completed, the veteran should be examined 
to determine the current severity of his 
service-connected gout and disabilities 
of the neck, back, and right shoulder.  
The veteran's VA claims folder, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examiner should describe 
all symptomatology due to the veteran's 
four musculoskeletal disabilities, 
identified above.  In reporting the 
results of range of motion testing, the 
examiner should identify any limitation 
of motion due to pain.  Normal ranges of 
motion should be provided for comparison.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  The examiner should provide an 
opinion on the impact of the service-
connected disabilities on the veteran's 
ability to work.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  The four increased rating issues 
should then be readjudicated, taking into 
consideration any and all evidence which 
has been added to the record since the 
last adjudicative action.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and afforded 
an appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



